                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                    )
                                                 )
           Plaintiff,                            )     Criminal Action No. 5: 09-107-DCR
                                                 )
    V.                                           )
                                                 )
    MARQUICE KENYATTA BOND,                      )         MEMORANDUM ORDER
                                                 )
           Defendant.                            )

                                     ***   ***   ***   ***

         Defendant Marquice Bond pleaded guilty to possessing with the intent to distribute

marijuana (count 1) and possessing firearms in furtherance of a drug trafficking crime (count

2). Bond had multiple prior felony convictions, including convictions for possessing cocaine,

cocaine base, and marijuana with the intent to distribute. [Record Nos. 4; 5; 37, p. 5] He was

sentenced in January 2010 to 120 months’ imprisonment on each count, to be served

consecutively, for a total term of 240 months of imprisonment. [Record No. 39] Bond’s

conviction was affirmed on appeal. [Record No. 48]

         Bond subsequently moved for a sentence reduction pursuant to retroactive amendments

to the United States Sentencing Guidelines (“U.S.S.G.”), which lowered base offense levels

for drug offenses. [Record No. 63] The Court denied that motion, noting that Bond’s sentence

was not based on the drug quantity attributed to him under U.S.S.G. § 2D1.1. Instead, he was

sentenced as a career offender under U.S.S.G. § 4B1.1. [Record No. 64]

         Bond has now filed a motion seeking relief under the First Step Act of 2018 (“the 2018

Act”). [Record No. 69] The 2018 Act includes four sentencing reform provisions, none of


                                              -1-
 
which applies to Bond. Section 401 of the Act restricts enhanced sentencing for prior drug

felonies by changing the way predicate convictions are defined. However, the Section 401

amendments do not apply retroactively to defendants who have already been sentenced.

Likewise, Section 402 (which broadens the safety valve under 18 U.S.C. § 3553(f)) and

Section 403 (which clarifies the “stacking provision” of 18 U.S.C. § 924(c)(1)(C)), do not

apply retroactively. Section 404 of the 2018 Act permits courts to apply sections 2 and 3 of

the Fair Sentencing Act of 2010 retroactively. However, these provisions apply only to crack

cocaine and simple possession offenses, neither of which was involved in Bond’s conviction.

       Accordingly, it is hereby

       ORDERED that Defendant Bond’s motion for relief under the First Step Act of 2018

[Record No. 69] is DENIED.

       Dated: March 19, 2019.




                                                                                                




                                           -2-
 
